Exhibit 24(h)(3)(e): Amendment No. 2, entered into as of the 1st day of April, 2015, to the Fund Participation Agreement dated April 30, 2003, as amended, by and among VOYA Insurance and Annuity Company (formerly known as ING USA Annuity and Life Insurance Company and Golden American Life Insurance Company); Voya Retirement Insurance and Annuity Company (formerly known as ING Life Insurance and Annuity Company); ReliaStar Life Insurance Company; ReliaStar Life Insurance Company of New York; Security Life of Denver Insurance Company; and the American Funds Insurance Series AMENDMENT NO. 2 TO THE BUSINESS AGREEMENT DATED April 30, 2003 This Amendment is entered into as of the 1st day of April, 2015 (the “Effective Date”) by and among Voya Insurance and Annuity Company (formerly known as ING USA Annuity and Life Insurance Company), an Iowa stock life insurance company (the “Company”) on behalf of itself and certain of its separate accounts, (each an “Account”); Directed Services, LLC, a Delaware limited liability company (the “Distributor”); Voya Retirement Insurance and Annuity Company (formerly ING Life Insurance and Annuity Company), a life insurance company organized under the laws of the State of Connecticut; Reliastar Life Insurance Company, a life insurance company organized under the laws of the State of Minnesota; Reliastar Life Insurance Company of New York, a life insurance company organized under the laws of the State of New York; Security Life of Denver Insurance Company, a life insurance company organized under the laws of the State of Colorado; Voya America Equities, Inc. (formerly known as ING America Equities, Inc.), a corporation organized under the laws of the State of Colorado; Voya Financial Partners, LLC (formerly known as ING Financial Advisers, LLC), a Delaware limited liability company; American Funds Distributors, Inc. (“AFD”), a corporation organized under the laws of the State of California; and Capital Research and Management Company (“CRMC”), a corporation organized under the laws of the State of Delaware. All defined terms in the Business Agreement are applicable to this amendment. WHEREAS, the parties desire to amend the Agreement to eliminate the marketing expense allowance; NOW, THEREFORE, in consideration of the foregoing and of mutual covenants and conditions set forth herein and for other good and valuable consideration, the parties hereby agree as follows: 1.
